Citation Nr: 0322604	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  96-22 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether loan guaranty indebtedness of $27,338.18, plus 
interest, was properly created, to include the issue of 
waiver of the loan guaranty indebtedness.


REPRESENTATION

Appellant represented by:    Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The appellant served on active duty in the Marine Corps from 
September 1965 to September 1987, when he retired; he served 
for a year in Vietnam where he earned the Combat Action 
Ribbon.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1993 decision of the 
Committee on Waivers and Compromises (COWC) of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO) which denied the appellant's request for 
a waiver of loan guaranty indebtedness.

In March 1998, a personal hearing was held in Washington D.C. 
before the undersigned.  A transcript of the hearing 
testimony is in the claims folder.  Board remands dated April 
1998 and March 2000 returned this case to the RO for 
additional development and readjudication.  That development 
having been completed, this claim now returns to the Board.

As is explained below, the amount due is reduced by $11.82, 
reflecting the full net gain, rather than the rounded amount 
of $150.00.


FINDINGS OF FACT

1.	In September 1985, the appellant acquired a loan 
guaranteed, in part, by VA, for the purchase of a home 
in the State of Florida.

2.	A notice of default was issued in January 1991.

3.	The property was sold for an amount less than the 
outstanding principal, interest and foreclosure costs, 
and the resulting deficiency was charged to the 
appellant.

4.	The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the 
veteran.

5.	The veteran was at fault in the creation of the 
indebtedness at issue.

6.	The veteran's income, with consideration of the costs of 
life's basic necessities, is sufficient to permit 
repayment of the loan guaranty indebtedness in the 
amount of $27,338.18 without resulting in undue 
hardship.  This reflects an additional deduction of 
$11.82 credit to the veteran's debt.  

7.	Collection of the instant indebtedness would not defeat 
the purpose for which the loan guaranty program is 
intended.


CONCLUSIONS OF LAW

1.	A valid VA loan guaranty indebtedness in the amount of 
$27,338.18 was created, as there was a loss after the 
veteran's default of the property that constituted the 
security for the VA guaranteed loan.  38 U.S.C.A. §§ 
3732, 5302 (West 2002); 38 C.F.R. §§ 1.964(a), 36.4320, 
36.4323 (2002).

2.	Recovery of the loan guaranty indebtedness in the amount 
of $27,338.18 would not be against the principles of 
equity and good conscience.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.964(a)(2)(3), 1.965(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty-to-assist 
provisions of the VCAA do not apply to claims for waiver of 
recovery of overpayments.  Barger v. Principi, 16 Vet. App. 
132 (2002).  Nevertheless, the Board feels compelled to point 
out that the record reflects that the veteran and his 
representative were provided with a copy of the appealed July 
1993 decision, and were provided a Statement of the Case 
dated October 1995, and Supplemental Statements of the Case 
dated September 1999 and April 2003, as well as Board remands 
dated April 1998 and March 2000.  These documents provided 
notification of the information and evidence necessary to 
substantiate this claim.  The veteran received a hearing 
before the undersigned Veterans Law Judge in March 1998.  The 
RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  Thus, under 
the circumstances in this case, VA has satisfied its duties 
to notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There is no 
indication that there is additional evidence that should or 
could be obtained prior to adjudicating this claim.  Thus, as 
all relevant evidence has been obtained, the Board can 
proceed.  See Quartucccio v. Principi, 16 Vet. App. 183 
(2002).

Facts

Review of the evidence of record indicates that the appellant 
took out a mortgage from the CTX Mortgage Company in 
September 1985. This loan was covered by the VA loan guaranty 
program as evidenced by the appellant's signed application 
(VA Form 26-1802a).  Citicorp Mortgage, Inc. subsequently 
acquired either the loan or CTX Mortgage Company.  After his 
retirement, the appellant apparently got behind in his 
financial obligations; he and his spouse therefore filed for 
Chapter 13 bankruptcy (which appears to have been converted 
from an initial Chapter 7 filing) in the United States 
Bankruptcy Court for the Middle District of Florida, Tampa 
Division, in March 1988.  In August 1988, the bankruptcy 
trustee approved a plan in which the appellant would stay 
current with his mortgage payments and pay the mortgage 
arrearage of $4803.  The payments were made to the trustee 
who issued a final report and account in October 1990 showing 
that the $4803 arrearage had been paid.  On November 13, 
1990, the Bankruptcy Court issued the order discharging the 
debtor after completion of the Chapter 13 plan.

However, it appears that the veteran continued to fall behind 
on his mortgage payments.  A foreclosure complaint was filed 
in state court on January 15 1991.

The veteran furnished to VA a copy of an unrecorded quit 
claim deed dated January 31 1991.  The quit claim deed 
contained no language whereby the grantee was to assume 
liability for payment of the mortgage debt.  The foreclosure 
sale took place on October 16, 1991.  Thereafter, VA took 
title to the property and a claim was paid by VA under its 
guarantee.

An April 1993 opinion from District Counsel indicated that 
the veteran's debt was not discharged because the VA was not 
timely notified of the bankruptcy and was not included in the 
bankruptcy plan.  A July 1993 decision by the Committee on 
Waivers denied the veteran's request for a waiver of this 
debt, indicating that collection of the debt would not be 
against equity and good conscience, that the veteran was at 
fault in the creation of the debt, and that repayment of the 
debt would not cause the veteran or his family undue 
hardship.

The veteran received a hearing before the undersigned member 
of the Board in March 1998.  The transcript of that hearing 
indicates that the veteran reported that he felt that his 
previous mortgage company had inexplicably refused his 
payments, causing him to go into foreclosure.  He also 
indicated that this mortgage company had falsely placed a 
$90,000 judgment on his credit report.  The veteran also 
explained that he had been paid $400 for a quit claim deed on 
the property, which he believed would take over the 
responsibilities of the ownership of the property, including 
the mortgage liability for the property.

A Regional Counsel opinion dated June 1999 again lists the 
facts, that the veteran on August 24, 1985 executed VA form 
26-1820a (entitled VA Application for Home Loan Guaranty) in 
which he agreed to the following "...the VA may be required to 
pay your lender on account of default in your loan payments.  
The amount of any such claim payment will be a debt owed by 
you to the Federal Government.  This debt will be the object 
of established collection procedures."  On September 30, 
1985, the veteran and his wife executed the VA guaranteed 
mortgage and mortgage note.  Thereafter, the mortgage 
payments were allowed to go into default.  A foreclosure 
complaint was filed in state court on January 15 1991, under 
Case No. 91-00432 in the Circuit Court for Hillsborough 
County, Florida.  The veteran furnished to VA a copy of an 
unrecorded quit claim deed dated January 31 1991, purporting 
to convey the subject property from the veteran and his 
spouse to CCC Properties Inc.  The quit claim deed contained 
no language whereby the grantee was to assume liability for 
payment of the mortgage debt.  The foreclosure sale took 
place on October 16, 1991.  Thereafter, VA took title to the 
property and a claim was paid by VA under its guarantee.

The regional counsel concluded that the veteran was liable to 
VA for his home loan debt through contractual obligations 
incurred by his execution of the VA Form 26-1820a, and 
through subrogation arising out of VA succeeding to the right 
of the holder of the mortgage note wherein the veteran agreed 
to pay the mortgage indebtedness.  The veteran's obligation 
is thus founded on his signing of the mortgage note and the 
VA Form 26-1820a.  The regional counsel found that the  
obligation to pay the debt was not affected by whether the 
veteran continued to own the property.  The veteran's 
obligation stems not from his ownership of the property which 
secured the load, but from the loan itself.  Only the holder 
of this obligation could release him from full payment of the 
debt.  Neither VA nor the then holder of the mortgage note 
were a party to the quit claim deed.  The regional counsel 
therefore concluded that the veteran remained liable to VA 
for this mortgage indebtedness irrespective of the validity 
of import of the quit claim deed.  (It was noted 
parenthetically that presumably, a lis pendens was filed with 
the January 15, 1991 filing of the foreclosure complaint and 
thus, under Florida Statute §48.23, the completion of the 
foreclosure suit discharged the property from any affect from 
the unrecorded January 31, 1991 quit claim deed).

A financial status report was received from the veteran in 
July 1999.  It shows a total monthly net income for the 
veteran of $3,385, and for his spouse of $1,384, for a 
combined monthly net income of $4,769.  Deductions from the 
veteran's net income included his Thrift Savings Plan 
deductions.  The veteran reported his total monthly expenses 
as $4,799, leaving him a deficit of $30 a month.  The veteran 
listed rent or mortgage payment of $1724 a month, food of 
$450 a month, utilities and heat of $420 a month, trash 
service of $20 a month, gas and car maintenance of $150 a 
month; auto insurance of $85 a month, dental insurance of $60 
a month, medical expenses of $100 a month, clothing expenses 
of $50 a month, and "H.O.A.", possibly home owner's 
associations dues, of $30 a month, and total monthly payments 
on installment contracts and other debts as $1720 a month.  
The veteran listed assets as one car worth $3000, a house 
with a resale value of $192, 000, and other assets of 
$20,000.  As to installment contracts and other debts, the 
veteran listed a debt of $30,560 to Consumer Credit Services, 
of which $695 was due monthly, a debt of $4200 to NationsBank 
Visa, of which the entire balance was due (the veteran 
reported this debt as due to government travel), a debt to 
First General leasing of $7700, of which $385 was due 
monthly; a debt to the IRS of $12,000, of which $450 was due 
monthly; a debt to Sears of $640, of which $15 was due 
monthly; a debt to Lowes of either $450 or $150, of which $25 
was due monthly, and debts to friends and family of $2800, of 
which $150 was due monthly.

A July 2000 letter from the VA to the veteran showed how the 
veteran's debt was calculated.  Total debt was noted as 
$99,071.06, minus $66,459.00, proceeds of foreclosure sale, 
and $3,126.72 miscellaneous credits, leaving a remaining debt 
of $29,485.34.  It was noted that since VA guaranteed only 
$27,500 of the veteran's loan, the claim payment was limited 
to this amount plus the cost of the liquidation appraisal.  
The VA paid the veteran's mortgage company a total of $27,775 
dollars.  Since the veteran's liability was limited to the 
amount of the guarantee, the veteran was charged with a debt 
of $27,500.  It was noted that the property was resold on 
June 8, 1992, with a net gain of $161.82, which, rounded to 
$150 and applied to the veteran's debt, reduced it to 
$27,350.  This is essentially the same accounting that was 
sent to the veteran in July 1998.

A Regional Counsel opinion dated December 2000 is also of 
record.  It notes that, at the time of filing of the 
veteran's bankruptcy on March 23, 1988, the veteran was in 
arrears about $4,803 on his mortgage payments.  Only that 
mortgage amount was to be paid though the bankruptcy trustee 
while the veteran was obligated to pay the regular monthly 
mortgage payments coming due subsequent to the bankruptcy 
filing outside of bankruptcy and directly to the mortgage 
holder.  The veteran did cure, through the bankruptcy, the 
arrearage amount existing as of the time of the bankruptcy 
filing but apparently failed to keep up regular monthly 
mortgage payments that were due outside of the bankruptcy 
plan.  The chapter 13 bankruptcy discharge that was granted 
to the debtor on November 13, 1990, discharged him from 
liability only for the arrearage existing as of the date of 
the bankruptcy filing on March 23, 1988, but had no effect on 
his liability for any regular monthly mortgage payments 
missed subsequent to that date.  The March 1988 Notice of 
Default would have been based on a delinquency that was cured 
by the Chapter 13 bankruptcy.  However, the later foreclosure 
was based on a new and subsequent delinquency and the debtor 
received sufficient notice of that delinquency and the 
pending foreclosure.  In the veteran's April 24 1992 letter, 
he states the following:  "During a family visit 
(reconciliation) over the Christmas holidays (Dec 90), 
Citicorp had returned the Dec 90 mortgage payment (check 
uncashed).  I immediately called them, and that is when they 
first told me that the account was delinquent and that they 
would not accept anything less than the entire delinquent 
amount.  Another letter from them told me that they were 
staring foreclosure action."  The foreclosure of the VA 
guaranteed mortgage was initiated in 1991.  In light of the 
foregoing facts, they found that the November 13, 1990 
chapter 13 bankruptcy discharge and the March 12, 1998 Notice 
of Default were irrelevant to the validity of the 1991 
foreclosure of the VA guaranteed loan.  The regional counsel 
concluded that the veteran had subsequent and legally 
sufficient notice from the mortgage holder of both the 
impending foreclosure and the new delinquency on which that 
foreclosure was predicated.  The regional counsel indicated 
that they therefore remained of the same opinion as that 
expressed in the June 1, 1999 opinion, which was that the 
debt was validly created.




Analysis

Validity of the Indebtedness

The appellant has questioned the validity of the indebtedness 
now at issue. VA may seek recovery of loan guaranty 
indebtedness upon a valid and enforceable debt under the 
legal theories of subrogation or indemnity.  38 C.F.R. § 
36.4323 (2002); Stone v. Derwinski, 2 Vet. App. 56 (1992).  
The obligation of indemnity exists regardless of any 
conflicting state laws governing foreclosure.  United States 
v. Shimer, 367 U.S. 374, 6 L. Ed. 2d 908, 81 S. Ct. 1554 
(1961).  See also Kaplan v. Brown, 9 Vet. App. 116, 120 
(1996).

In pursuing debt collection under a theory of indemnity, VA, 
although exempt from compliance with otherwise applicable 
local laws, must provide constitutionally adequate notice of 
a pending foreclosure in order to preserve that right.  See 
Buzinski v. Brown, 6 Vet. App. 360, 365 (1994) [citing United 
States v. Whitney, 602 F. Supp. 722 (W.D.N.Y. 1985).  The 
evidence reflects that adequate notice of the default and the 
foreclosure were sent to the veteran at his address of record 
and that the veteran was, after the foreclosure, notified as 
to the procedures for collection of the indebtedness under 
the VA loan guaranty.  See 38 C.F.R. §§ 36.4315, 36.4317 
(2002).

The veteran's arguments are, in essence, that any liability 
he may have on the mortgage should have been discharged 
either when he signed a quit claim deed of the property in 
January 1991, or should have been discharged by his 
bankruptcy filing, in which the veteran was discharged from 
debt in November 1990.

The facts show that the loan guaranty indebtedness of $27,500 
resulted from the veteran's default on his mortgage and the 
subsequent loss of the property that served as a security for 
the loan.  As to the veteran's assertion that he believed 
that his quit claim deed from January 1991, signed over to a 
third party, released him from all of his obligations related 
to the property, to include his mortgage, the Board finds, as 
did regional counsel, that the quit claim deed contained no 
language whereby the grantee was to assume liability for 
payment of the mortgage debt.  The Board finds therefore that 
the veteran was liable to VA for his home loan debt through 
contractual obligations incurred by his execution of the VA 
Form 26-1820a, and through subrogation arising out of VA 
succeeding to the right of the holder of the mortgage note 
wherein the veteran agreed to pay the mortgage indebtedness.  
The veteran's obligation is thus founded on his signing of 
the mortgage note and the VA Form 26-1820a.  His obligation 
to pay the debt was not affected by whether he continued to 
own the property.  The veteran's obligation stems not from 
his ownership of the property which secured the loan, but 
from the loan itself.  Only the holder of this obligation 
could release him from full payment of the debt.  Neither VA 
nor the then holder of the mortgage note were a party to the 
quit claim deed.  Therefore, the veteran remains liable to VA 
for this mortgage indebtedness irrespective of the validity 
of import of the quit claim deed.

As to the veteran's assertions that any debts owed by him as 
a result of his mortgage obligations were discharged in 
bankruptcy proceedings, which were completed in November 
1990, the Board notes that the evidence of records indicates 
that those Chapter 13 bankruptcy proceedings clearly only 
covered an arrears of $4,803 on his mortgage payments that 
existed at the time bankruptcy was filed.  Although the 
veteran's debt of $4,803 was recovered, the veteran was still 
required to make his regular monthly mortgage payments 
outside of this bankruptcy plan, which he apparently did not 
do.  The bankruptcy proceedings in no way discharged the 
veteran from the obligation of continuing to make his monthly 
payments on his mortgage, failure of which resulted in 
foreclosure.

The Board also points out that, in any case, persons dealing 
with the Government are charged with knowledge of federal 
statutes and lawfully promulgated agency regulations 
"regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance." See Morris v Derwinski, 1 Vet. App. 260, 265 
(1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-385, 68 S. Ct. 1, 3, 92 L. Ed. 10 (1947)).  Neither 
Federal nor state law recognizes lack of awareness as a basis 
to invalidate agreements and responsibilities made in 
contractual real estate agreements unless there was fraud or 
misrepresentation.

It was the veteran's failure to abide by the terms of the 
mortgage assumption that created the indebtedness now at 
issue.  At the time of the foreclosure sale, the entire 
indebtedness, irrespective of the $4803 previous payment for 
mortgage arrears, was $99,071.06, which included the costs of 
foreclosure.  The proceeds of the foreclosure sale were 
$66,459, and the veteran was credited with an additional 
$3126.72, leaving an outstanding debt of $29,485.34.  Because 
the difference between the total indebtedness and the value 
of the appraised property exceeded the $27,500 paid by VA on 
the loan guaranty, VA paid the note holder only the loan 
guaranty amount of $27,500, plus $275, for the cost of a 
liquidation appraisal.  The veteran's liability is limited to 
the amount of the guarantee, therefore, the veteran was 
charged with a debt of $27,500.  Such is the therefore the 
amount of the valid debt owed to VA by the veteran, minus the 
net gain of $161.82 on the sale of the house in 1992, leaving 
a properly created debt of $27,338.18.  38 C.F.R. § 
36.4321(a) (2002).  The Board notes that the RO "rounded" 
the net gain proceeds on the sale of the house down to $150, 
for reasons completely unknown to the Board.  The Board sees 
no reason why the veteran should not be credited with the 
full net gain on sale of $161.82, and therefore finds the 
veteran's debt as listed above.

The foregoing demonstrates that the indebtedness was properly 
created.  In sum, the veteran assumed the obligations to VA 
and it was his failure to abide by the mortgage terms that 
resulted in a loss in excess of the amount of VA's loan 
guaranty amount.


Waiver of Recovery

The Board now turns to the question of whether waiver of 
recovery of the instant loan guaranty indebtedness is 
warranted.

The provisions of 38 U.S.C.A. § 5302(c) (West 2002), prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver."  
Similarly, 38 C.F.R. § 1.965(b) (2002), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtor's 
conduct is deemed to constitute bad faith "if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government." A debtor exhibits lack of good faith 
where the debtor's conduct shows an "absence of an honest 
intention to abstain from taking unfair advantage of 
the...Government." The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence." 38 C.F.R. § 1.962(b) (2002).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad faith," 
or "lack of good faith," the request for waiver will be 
evaluated pursuant to the principles of equity and good 
conscience found in 38 C.F.R. § 1.965(a) (2002). In applying 
the "equity and good conscience" standard to a case, the 
factors to be considered by the adjudicator are: (1) whether 
actions of the debtor contributed to the creation of the 
debt, (2) whether collection would deprive the debtor or the 
debtor's family of basic necessities, (3) whether recovery of 
the debt would nullify the objective for which benefits were 
intended, (4) whether failure to make restitution would 
result in unfair gain to the debtor, and (5) whether the 
debtor has changed position to his detriment due to his 
reliance upon the receipt of VA benefits.  Additionally, the 
adjudicator must conduct a "balancing of the faults," 
weighing the fault of the debtor against any fault 
attributable to VA. 38 C.F.R. § 1.965(a) (2002).

The applicable regulations also provide that any loan 
guaranty indebtedness of a veteran shall be waived only when 
the following factors are determined to exist: (1) following 
default there was a loss of the property which constituted 
security for the loan guaranteed, insured or made under 
Chapter 37 of Title 38 of the United States Code; (2) there 
is no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver; and (3) collection of such indebtedness 
would be against equity and good conscience. 38 C.F.R. § 
1.964 (2002); 38 U.S.C.A. § 5302(b) (West 2002).

In this case, the COWC found the veteran to be free from 
fraud, misrepresentation, or bad faith.  The Board must 
render an independent determination in this regard.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Since there 
appears to be no indication of an intent to deceive or to 
seek unfair advantage by the veteran in the creation of the 
indebtedness, the Board concurs with the COWC and finds no 
legal bar to the benefit now sought is present.  In addition, 
there clearly existed a loss of the property, after default, 
which constituted security for the loan.

Thus, the question for Board consideration is whether 
recovery of the indebtedness at issue would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 
5302; 38 C.F.R. §§ 1.963, 1.965.  In the evaluation of 
whether equity and good conscience necessitate a favorable 
waiver decision, the Board must consider all of the 
specifically enumerated elements applicable to a particular 
case.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

As previously noted, the indebtedness at issue resulted 
solely from the appellant's failure to meet his monthly 
mortgage obligations.  While VA guaranteed a portion of the 
loan, the property was the appellant's responsibility, and he 
was in the position to exercise control over the property.  
The default on the subject property was thus due to actions 
taken, or not taken, by the veteran.  The record does not 
indicate that the veteran made substantial attempts to 
successfully sell the encumbered property prior to default or 
to otherwise cure the defect.  Although the veteran purported 
to execute a "quit claim" deed on the property prior to 
foreclosure, that deed, as noted previously, does not include 
any provision for assumption of the veteran's debt.  As such, 
the veteran was clearly at fault in the creation of the 
indebtedness.  There is no evidence of any VA fault in this 
case.

With respect to possible financial hardship, the Board has 
reviewed the financial status information submitted by the 
veteran.  The latest income and expense information of record 
is shown on a Financial Status Report submitted in July 1999. 
At that time the veteran and his spouse's reported net 
monthly income totalled $4769.  He reported monthly expenses 
totalling $4799.  A large portion of these expenditures were 
payments on installment contracts and other debts of a 
personal nature.  The Board expects that the appellant would 
afford his VA debt at least the same consideration as other 
debts.  When the appellant's other monthly installment 
contract and personal debts are excluded from his reported 
monthly expenses, his monthly income exceeds the remaining 
expenses by approximately $1,690.  Furthermore, the Board 
notes that the veteran subtracted his voluntary contributions 
to his Thrift Savings Plan from his net income; the Board 
considers these contributions income that should be 
considered, which would raise further the amount his monthly 
income exceeds his remaining expenses.  Finally, the veteran 
has not submitted any further financial status information 
showing any material change affecting his ability to repay 
the indebtedness.  Such evidence compels the conclusion that 
collection of the indebtedness at issue would not deprive the 
veteran of life's basic necessities.

Waiver would result in unjust enrichment to the veteran, who 
did not meet his financial obligations to VA, and would 
constitute a government assumption of the consequences 
flowing from the veteran's decision to default on his home 
loan indebtedness.  Collection of the indebtedness would not 
defeat the purposes of an existing benefit.  The VA home loan 
guaranty program is dependent upon veterans meeting their 
obligations.  Further, there is no indication that the 
veteran changed his position to his detriment in reliance 
upon the VA loan guaranty program.

Based on the record in this case, the Board is not persuaded 
that it would be against the principles of equity and good 
conscience to require that the veteran repay the loan 
guaranty indebtedness in the amount of $27,338.18.  The end 
result is not unduly favorable or adverse to either the 
Government or the veteran and the evidence in this case is 
not so evenly balanced that there is doubt as to any material 
issue. 38 U.S.C.A. § 5107 (West 2002).


ORDER

Waiver of recovery of the loan guaranty indebtedness in the 
amount of $27,338.18, plus interest, (this amount reflects 
full credit for the net gain proceeds which had bee $161.82, 
but had been rounded to $150,) which was properly created, is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

